Citation Nr: 1742752	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-00 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1. Whether new and material evidence was received to reopen the claim of entitlement to service connection for a lung disorder.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran's representative, in a February 2017 brief in lieu of a VA Form 646, requested a Board hearing on behalf of the Veteran.  In September 2017, the Veteran's representative clarified that this request was done in error; the Veteran has not requested a hearing before the Board.  An informal hearing presentation (IHP) has been submitted in August 2017; the representative asks the Board to proceed in making a decision on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A June 2000 Board decision denied service connection for a lung disorder, claimed as either directly related to service, secondary to service-connected status post septectomy, or secondary to tobacco use during service, on the basis that there was no in-service incurrence or evidence of a nexus to service.  The Veteran neither sought reconsideration of this decision by the Chairman of the Board (Chairman) nor did he appeal it to the Court of Appeals for Veterans Claims (the Court); the decision is final.

2. The evidence received since the June 2000 Board decision contributes to a more complete picture of the Veteran's claim and creates a reasonable possibility of substantiating his claim.


CONCLUSIONS OF LAW

1. The June 2000 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2. Evidence received since the June 2000 Board decision is new and material and the criteria for reopening of the claim now characterized as entitlement to service connection for COPD, to include as secondary to service-connected deviated septum, have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the June 2000 decision; therefore, this decision became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

A claim which is the subject of a prior final Board decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7104.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Id.  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In adjudicating the June 2000 Board decision, the Board considered the service treatment records, testimony from the July 1998 hearing before RO personnel, medical records demonstrating a COPD diagnosis, and lay statements.  The Board ultimately concluded that there was no competent and probative evidence showing that the Veteran experienced an in-service injury or disease that has some causal relationship to his lung disorder, and there was no such evidence tending to show that the Veteran's service-connected status post septectomy is etiologically related to his lung disorder.  The Board notes that the claim was denied in June 2000 as "not well grounded," but the rules regarding reopening of prior finally disallowed claims are not different in cases where the claim was previously denied as not well grounded.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (citing Glynn v. Brown, 6 Vet. App. 523, 528 (1994)).  

The evidence associated with the claims file since the Board's June 2000 decision includes VA treatment records, a January 2014 VA examination and opinion, and additional lay statements and argument regarding the fact that his service-connected deviated septum (status post septectomy in service) requires him to breathe improperly filtered air through his mouth.  Thus, he argues that his septectomy in service has either caused or aggravated his COPD.  See VA Form 9 and IHP.  

As a whole, this evidence is new, as it was not before the Board at the time of prior final June 2000 denial, and it is material, as it could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement (i.e., secondary service connection-aggravation).  See Shade, 24 Vet. App. at 118.

Accordingly, the issue of entitlement to service connection COPD, to include as secondary to service-connected deviated septum, is reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen the claim of service connection for COPD, to include as secondary to service-connected deviated septum, is granted.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the January 2014 VA Disability Benefits Questionnaire (DBQ) (Medical Opinion) indicates that a full examination of COPD was not performed without any explanation as to why a complete examination was not necessary.  On remand, the Veteran must be provided an appropriate examination that includes all pertinent testing.

The Board also notes that the Veteran's representative specifically challenged the competency of the physician's assistant, C.H., who administered the examination and rendered the opinion.  While the Board is not obligated to obtain a new VA examination simply on this basis, as a new examination is ordered herein, the Board will request a pulmonary specialist to make the pertinent findings.

As such, a new VA examination must be afforded to the Veteran, and the examiner will be asked to provide an etiological opinion, to include addressing secondary service connection. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA respiratory examination with a pulmonary specialist to address the current nature and etiology of the Veteran's COPD.  The claims file must be made available to the examiner for review. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all lung disorders, including COPD, found extant.  Conduct all necessary and appropriate testing.  Also, if the Veteran previously had any lung condition that is no longer extant, please identify when that condition resolved.

(b) For each diagnosed disorder, such as COPD, answer the following questions:

(i) is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include the septectomy in service?  

(ii) Is it at least as likely as not that the diagnosed disorder, such as COPD, was caused by the service-connected deviated septum ?  

(iii) Is it at least as likely as not that lung disorder, such as COPD, was aggravated by (i.e., permanently made worse) by the service-connected deviated septum?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that he has had to breathe through his mouth since the septectomy in service, and since the air is not properly filtered, he developed COPD.  See VA Form 9.

In answering these questions, please articulate the reasons supporting all conclusions.  Identify what facts and information, whether found in the record or outside the record, support your opinion, and explain how that evidence justifies your opinion.

2. After completing all actions set forth above, readjudicate the claim of service connection for COPD, to include as secondary to service-connected deviated septum with consideration of all pertinent evidence.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


